Exhibit 10.2

SECURITY AGREEMENT

﻿

THIS SECURITY AGREEMENT dated as of September 18, 2018 (this “Security
Agreement”) is being entered into among TILE SHOP HOLDINGS, INC., a Delaware
corporation (“Holdings”), THE TILE SHOP, LLC, a Delaware limited liability
company (the “Company”), TILE SHOP LENDING, INC., a Delaware corporation (“Tile
Shop Lending”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF HOLDINGS OR THE COMPANY
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A SECURITY
JOINDER AGREEMENT (each a “Guarantor” and, together with Holdings, Tile Shop
Lending and the Company, collectively, the “Grantors”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced)
below.

﻿

RECITALS:

﻿

A.Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Company, Tile Shop Lending, the Subsidiaries of
the Company from time to time party thereto, the Administrative Agent, Bank of
America, N.A., as an L/C Issuer and Swing Line Lender, and the lenders now or
hereafter party thereto (the “Lenders”), the Lenders have agreed to provide to
the Borrowers a revolving credit facility with a letter of credit sublimit and
swing line facility.

﻿

B.Certain additional extensions of credit may be made from time to time for the
benefit of the Grantors pursuant to certain Secured Cash Management Agreements
and Secured Hedge Agreements (each as defined in the Credit Agreement).

﻿

C.It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Grantors shall have executed and
delivered this Security Agreement to the Administrative Agent.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

﻿

1.Certain Definitions.  All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.  Terms
used in this Security Agreement that are not otherwise expressly defined herein
or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise.  In addition, for purposes of this
Security Agreement, the following terms have the following definitions:

﻿

“Qualifying Control Agreement” means (a) with respect to Investment Property
credited to any securities account, an agreement executed by the applicable
securities intermediary substantially in such form and substance as may be
reasonably consented to by the Administrative Agent; (b) with respect to any
Deposit Account, a deposit account control agreement executed by the applicable
depositary bank substantially in such form and substance as may be reasonably
consented to by the Administrative Agent; and (c) with respect to any Investment
Property in the form of uncertificated securities, an agreement of the issuer of
such Investment Property in such form and substance as may be reasonably
consented to by the Administrative Agent sufficient to confer control (within
the meaning of Section 9-106 of the UCC) over such property and containing such
other terms and provisions as the Administrative Agent may reasonably request.





1

--------------------------------------------------------------------------------

 

﻿

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including,  the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Credit Agreement and
each of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party, and (ii) any Secured Cash Management
Agreements and Secured Hedge Agreements to which any Loan Party is now or
hereafter becomes a party, and (b) as to each Guarantor, the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) (i) under the Guaranty and each of the other Loan Documents
(including this Security Agreement) to which it is now or hereafter becomes a
party, and (ii) any Secured Cash Management Agreements and Secured Hedge
Agreements to which it is now or hereafter becomes a party.

﻿

2.Grant of Security Interest.  Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest in and to, and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, all of the assets
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
following:

﻿

(a)All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

﻿

(b)All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

﻿

(c)All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);

﻿

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell goods, or to hold or use land or facilities, and to enforce all rights
thereunder, all causes of action, corporate or business records, inventions,
patents and patent rights, rights in mask works, designs, trade names and
trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all



2

--------------------------------------------------------------------------------

 

claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”);

﻿

(e)All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

﻿

(f)All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

﻿

(g)All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to any
Pledge Agreement and Equity Interests in Foreign Subsidiaries not required to be
Pledged under the Pledge Agreement (collectively referred to hereinafter as
“Investment Property”);

﻿

(h)All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

﻿

(i)All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

﻿

(j)All rights to payment or performance under letters of credit including rights
to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

﻿

(k)All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

﻿

(l)All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

﻿

All of the property and interests in property described in subsections (a)
through (l) are herein collectively referred to as the “Collateral.”   

﻿

3. Perfection.  As of the date of execution of this Security Agreement or
Security Joinder Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), such Grantor shall have:

﻿

(a)furnished the Administrative Agent with duly authorized financing statements
in form, number and substance suitable for filing, sufficient under applicable
law, and satisfactory to the Administrative Agent in order that upon the filing
of the same the Administrative Agent, for the benefit of the Secured Parties,
shall have a duly perfected security interest in all Collateral in which a
security interest can be perfected by the filing of financing statements;





3

--------------------------------------------------------------------------------

 

﻿

(b)to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, furnished the
Administrative Agent with properly executed Qualifying Control Agreements,
issuer acknowledgments of the Administrative Agent’s interest in
Letter-of-Credit Rights, and evidence of the placement of a restrictive legend
on tangible chattel paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and

﻿

(c)to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent possession of all Collateral with respect to which
either a security interest can be perfected only by possession or a security
interest perfected by possession shall have priority as against Persons not
having possession, and including in the case of Instruments, Documents, and
Investment Property in the form of certificated securities, duly executed
endorsements or stock powers in blank, as the case may be, affixed thereto in
form and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
possession;

﻿

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”).  All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Administrative Agent’s
security interest in Collateral, including such items as are described above in
this Section 3, are sometimes referred to herein as “Perfection Documents”.  The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.

﻿

4.Maintenance of Security Interest; Further Assurances.  

﻿

(a)Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit



4

--------------------------------------------------------------------------------

 

of the Secured Parties hereunder. Without limiting the foregoing, each Grantor
hereby irrevocably authorizes the Administrative Agent to file (with, or to the
extent permitted by applicable law, without the signature of the Grantor
appearing thereon) financing statements (including amendments thereto and
initial financing statements in lieu of continuation statements) or other
Perfection Documents (including copies thereof) showing such Grantor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including all personal property of the Grantor.  Each Grantor
hereby irrevocably ratifies and acknowledges the Administrative Agent’s
authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to its Applicable Date.

﻿

(b)With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens.  All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

﻿

(c)Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

﻿

(d)Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

﻿

5.Receipt of Payment.  In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Administrative Agent for the benefit of the Secured Parties, and
as the property of the Administrative Agent for the benefit of the Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Administrative Agent, such Grantor shall cause such Collateral to be
forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.

﻿

6.Preservation and Protection of Collateral.

﻿

(a)The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or
otherwise.  Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Administrative Agent



5

--------------------------------------------------------------------------------

 

have any responsibility for (i) any loss or damage thereto or destruction
thereof occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any carrier,
warehouseman, bailee or forwarding agency thereof or other Person in any way
dealing with or handling such Collateral.

﻿

(b)Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.  No Grantor shall permit any such items to become a fixture to real
property (unless such Grantor has granted the Administrative Agent for the
benefit of the Secured Parties a Lien on such real property having a priority
acceptable to the Administrative Agent) or accessions to other personal
property.

﻿

(c)Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with the application of GAAP in the Audited Financial
Statements and evidenced to the satisfaction of the Administrative Agent and
provided that all enforcement proceedings in the nature of levy or foreclosure
are effectively stayed, and (ii) to cause to be terminated and released all
Liens (other than Permitted Liens) on the Collateral.  Upon the failure of any
Grantor to so pay or contest such taxes, charges, or assessments, or cause such
Liens to be terminated, the Administrative Agent at its option may pay or
contest any of them or amounts relating thereto (the Administrative Agent having
the sole right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest.  All sums so disbursed by the
Administrative Agent, including all reasonable fees and expenses of counsel
(collectively, “Attorneys’ Costs”), court costs, expenses and other charges
related thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

﻿

7.Status of Grantors and Collateral Generally.  Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

﻿

(a)It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so.  All sums so disbursed by the Administrative Agent, including
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by the applicable Grantor to the Administrative Agent and
shall be additional Secured Obligations secured by the Collateral, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

﻿





6

--------------------------------------------------------------------------------

 

(b)It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
Dispositions permitted under the Credit Agreement, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Administrative Agent for the benefit of the Secured Parties.

﻿

(c)It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.

﻿

(d)No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the UCC to perfect and
exercise remedies with respect to the security interest conferred hereunder.

﻿

(e)No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.

﻿

(f)Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any), (iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each location of such Grantor at
which any tangible personal property Collateral (including Account Records and
Account Documents) is located at its Applicable Date or has been located at any
time during the Covered Period, (vi) with respect to each location described in
clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof; and (vii) the name of each Person other
than such Grantor and the address of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date.  No Grantor shall
change its name, change its jurisdiction of formation (whether by
reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except in each case upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken at
such Grantor’s expense all such Perfection Action, including the delivery of
such Perfection Documents, as may be reasonably requested by the Administrative



7

--------------------------------------------------------------------------------

 

Agent to perfect or protect, or maintain the perfection and priority of, the
Lien of the Administrative Agent for the benefit of the Secured Parties in
Collateral contemplated hereunder.

﻿

(g)No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor, without the prior written
consent of the Administrative Agent in each instance, other than consignments by
such Grantor as consignor of Inventory at no time having an aggregate value in
excess of $500,000.

﻿

(h)No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of raw
materials or components or the delivery of inventory to customers, in each case
in the ordinary course of business) or (ii) except for Inventory in transit in
the ordinary course of business, to be in the possession, custody or control of
any warehouseman or other bailee without the prior written consent of the
Administrative Agent in each instance, unless such location and Person are set
forth on Schedule 7(f).

﻿

(i)No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person other than
Inventory the value of which, when aggregated with all other Inventory kept at
any location which is leased by all Grantors, is less than $500,000, unless (x)
such location and lessor is set forth on Schedule 7(f) attached hereto or such
Grantor provides not less than thirty (30) days’ prior written notice thereof to
the Administrative Agent and (y) the Grantor shall have caused at its expense to
be prepared and executed such additional Perfection Documents and to be taken
such other Perfection Action as the Administrative Agent may deem necessary or
advisable to carry out the transactions contemplated by this Security Agreement.

﻿

8.Inspection.  The Administrative Agent (by any of its officers, employees and
agents), on behalf of the Secured Parties, shall have the right upon prior
notice to an executive officer of any Grantor, and at any reasonable times
during such Grantor’s usual business hours, to inspect the Collateral, all
records related thereto (and to make extracts or copies from such records), and
the premises upon which any of the Collateral is located, to discuss such
Grantor’s affairs and finances with any Person (other than Persons obligated on
any Accounts (“Account Debtors”) except as expressly otherwise permitted in the
Loan Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors; provided,  however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective officers and designated representatives) may do any of the
foregoing at the expense of the Grantors at any time during normal business
hours and without advance notice. 



9.Specific Collateral.

﻿

(a)Accounts.  With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

﻿

(i)Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time at intervals designated by the
Administrative Agent such Grantor shall provide the Administrative Agent with a
schedule of Accounts in form and substance reasonably acceptable to the
Administrative Agent describing all



8

--------------------------------------------------------------------------------

 

Accounts created or acquired by such Grantor (“Schedule of Accounts”); provided,
 however, that such Grantor’s failure to execute and deliver any such Schedule
of Accounts shall not affect or limit the Administrative Agent’s security
interest or other rights in and to any Accounts for the benefit of the Secured
Parties.  If requested by the Administrative Agent, each Grantor shall furnish
the Administrative Agent with copies of proof of delivery and other documents
relating to the Accounts so scheduled, including without limitation repayment
histories and present status reports (collectively, “Account Documents”) and
such other matter and information relating to the status of then existing
Accounts as the Administrative Agent shall request.

﻿

(ii) All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.

﻿

(iii)The Accounts are genuine, are in all respects what they purport to be, are
not evidenced by an instrument or document or, if evidenced by an instrument or
document, are only evidenced by one original instrument or document.

﻿

(iv)The Accounts cover bona fide sales, leases, licenses or other dispositions
of property usually dealt in by such Grantor, or the rendition by such Grantor
of services, to an Account Debtor in the ordinary course of business.

﻿

(v)The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Administrative Agent for the benefit
of Secured Parties and Permitted Liens.

﻿

(vi)The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$500,000 in the aggregate, or greater than $250,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom, except as may be
stated in the Schedule of Accounts and reflected in the calculation of the face
value of each respective invoice related thereto.

﻿

(b)Inventory.  With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

﻿

(i)Each Grantor shall keep accurate and complete records itemizing and
describing the kind, type, location and quantity of Inventory, its cost therefor
and the selling price of Inventory held for sale, and the daily withdrawals
therefrom and additions thereto, and shall furnish to the Administrative Agent
from time to time at reasonable intervals designated by the Administrative
Agent, a current schedule of Inventory (“Schedule of Inventory”) based upon its
most recent physical inventory and its daily inventory records.  Each Grantor
shall conduct a physical inventory no less frequently than annually, and shall



9

--------------------------------------------------------------------------------

 

furnish to the Administrative Agent such other documents and reports thereof as
the Administrative Agent shall reasonably request with respect to the Inventory.

﻿

(ii) All Inventory, other than Inventory having a value of less than $500,000 in
the aggregate for all locations, is and shall at all times be located only at
such Grantor’s locations as set forth on Schedule 7(f) attached hereto or at
such other locations as to which such Grantor has complied with Section 7(f)
hereof or is in transit to such a location.  No Grantor shall, other than in the
ordinary course of business in connection with its transit, sale, lease, license
or other permitted Disposition, remove any Inventory having an aggregate value
in excess of that stated in the preceding sentence from such locations.

﻿

(iii )If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $50,000 on any
individual Account or $200,000 in the aggregate on any Accounts of such Account
Debtor, such Grantor shall notify the Administrative Agent in writing of the
same as soon as practicable.

﻿

(c)Equipment.  With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

﻿

(i)The Grantors, as soon as practicable following a request therefor by the
Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).

﻿

(ii)The Grantors shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish the
Administrative Agent upon request with a current schedule containing the
foregoing information, but, other than during the continuance of an Event of
Default, not more often than once per fiscal quarter.

﻿

(iii)All Equipment, other than Equipment having a value of less than $500,000 in
the aggregate for all locations, is and shall at all times be located only at
such Grantor’s locations as set forth on Schedule 7(f) attached hereto or at
such other locations as to which such Grantor has complied with Section 7(f)
hereof.  No Grantor shall, other than as expressly permitted under the Credit
Agreement, sell, lease, transfer, dispose of or remove any Equipment having an
aggregate value in excess of that stated in the preceding sentence from such
locations.

﻿

(d)Supporting Obligations.  With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that each Grantor shall, upon the request of the
Administrative Agent from time to time following the occurrence and during the
continuance of any Default or Event of Default, deliver to the Administrative
Agent the originals of all documents evidencing or constituting Supporting
Obligations, together with such other documentation (executed as appropriate by
the Grantor) and information as may be necessary to enable the Administrative
Agent to realize upon the Supporting Obligations in accordance with their
respective terms or transfer the Supporting Obligations as may be permitted
under the Loan Documents or by applicable law.

﻿





10

--------------------------------------------------------------------------------

 

(e)Investment Property.  With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

﻿

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Administrative Agent for the benefit of the Secured Parties pursuant
to a Pledge Agreement.

﻿

(ii)Except with the express prior written consent of the Administrative Agent in
each instance, all Investment Property other than interests in Subsidiaries in
which such Grantor has granted a Lien to the Administrative Agent for the
benefit of the Secured Parties pursuant to a Pledge Agreement shall be
maintained at all times in the form of (a) certificated securities, which
certificates shall have been delivered to the Administrative Agent together with
duly executed undated stock powers endorsed in blank pertaining thereto, or (b)
security entitlements credited to one or more securities accounts as to each of
which the Administrative Agent has received (1) copies of the account agreement
between the applicable securities intermediary and the Grantor and the most
recent statement of account pertaining to such securities account (each
certified to be true and correct by an officer of the Grantor) and (2) a
Qualifying Control Agreement from the applicable securities intermediary which
remains in full force and effect and as to which the Administrative Agent has
not received any notice of termination.  Without limiting the generality of the
foregoing, no Grantor shall cause, suffer or permit any Investment Property to
be credited to or maintained in any securities account not listed on Schedule
9(e) attached hereto except in each case upon giving not less than thirty (30)
days’ prior written notice to the Administrative Agent and taking or causing to
be taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Administrative Agent for the benefit of the Secured
Parties in Collateral contemplated hereunder.

﻿

(iii)All dividends and other distributions with respect to any of the Investment
Property shall be subject to the security interest conferred hereunder,
provided,  however, that cash dividends paid to a Grantor as record owner of the
Investment Property may be disbursed to and retained by such Grantor so long as
no Default or Event of Default shall have occurred and be continuing, free from
any Lien hereunder.

﻿

(iv)So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.

﻿

(v)Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Administrative Agent, all rights of the Grantors
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured



11

--------------------------------------------------------------------------------

 

Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Default or Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Grantor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

﻿

(vi)Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.

﻿

(f)Deposit Accounts.  With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

﻿

(i)Schedule 9(f) attached hereto contains a true and complete description of the
name and address of each depositary institution with which such Grantor
maintains a Deposit Account in which collected balances or deposits in excess of
$100,000 are or may at any time be credited or maintained.

﻿

(ii)Except with the express prior written consent of the Administrative Agent in
each instance, all Deposit Accounts in which collected balances or deposits in
excess of $100,000 are or may at any time be credited or maintained shall be
maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control
Agreement.  Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit (x) any deposit in excess of $100,000 to be evidenced by
a certificate of deposit unless such certificate of deposit is a negotiable
instrument and immediately upon receipt thereof such certificate shall have been
delivered to the Administrative Agent, together with a duly executed undated
assignment in blank affixed thereto, or (y) any Deposit Account not listed on
Schedule 9(f) attached hereto in which collected balances or deposits in excess
of $100,000 are or may at any time be credited or maintained to be opened or
maintained except in each case upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken at
such Grantor’s expense all such Perfection Action, including the delivery of
such Perfection Documents, as may be reasonably requested by the Administrative
Agent to perfect or protect, or maintain the perfection and priority of, the
Lien of the Administrative Agent for the benefit of the Secured Parties in
Collateral contemplated hereunder.

﻿

(g)Chattel Paper.  With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:





12

--------------------------------------------------------------------------------

 

﻿

(i)Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided,  however, that (x)
upon the request of the Administrative Agent upon the occurrence and during the
continuance of any Default or Event of Default, such Grantor shall immediately
deliver physical possession of such Chattel Paper to the Administrative Agent or
its designee, and (y) in the event that there shall be created more than one
original counterpart of any physical document that alone or in conjunction with
any other physical or electronic document constitutes Chattel Paper, then such
counterparts shall be numbered consecutively starting with “1” and such Grantor
shall retain the counterpart numbered “1”.

﻿

(ii)All counterparts of all tangible Chattel Paper (and the tangible components
of hybrid Chattel Paper) shall immediately upon the creation or acquisition
thereof by any Grantor be conspicuously legended as follows: “A FIRST PRIORITY
SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF AMERICA,
N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN SECURED PARTIES
PURSUANT TO A SECURITY AGREEMENT DATED AS OF SEPTEMBER 18, 2018, AS AMENDED FROM
TIME TO TIME.  NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER
PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL
PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE
AFORESAID ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.”  In the
case of electronic Chattel Paper (including the electronic components of hybrid
Chattel Paper), no Grantor shall create or acquire any such Chattel Paper
unless, prior to such acquisition or creation, it shall have taken such
Perfection Action as the Administrative Agent may require to perfect by control
the security interest of the Administrative Agent for the benefit of the Secured
Parties in such Collateral.

﻿

(iii)Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

﻿

(h)Instruments.  With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

﻿

(i)Each Grantor shall upon the request of the Administrative Agent from time to
time following the occurrence and during the continuance of any Default or Event
of Default, deliver to the Administrative Agent the originals of all such
Instruments, together with duly executed undated endorsements in blank affixed
thereto and such other documentation and information as may be necessary to
enable the Administrative Agent to realize upon the Instruments in accordance
with their respective terms or transfer the Instruments as may be permitted
under the Loan Documents or by applicable law.



(ii)Other than in the ordinary course of business and in keeping with reasonable
and customary practice, no Grantor shall amend, modify, waive or terminate



13

--------------------------------------------------------------------------------

 

any provision of, or fail to exercise promptly and diligently each material
right or remedy conferred under or in connection with, any Instrument, in any
case in such a manner as could reasonably be expected to materially adversely
affect the value of affected Instrument as collateral.



10.Casualty and Liability Insurance Required.  

﻿

(a)Each Grantor will keep the Collateral continuously insured against such risks
as are customarily insured against by businesses of like size and type engaged
in the same or similar operations including:

﻿

(i)casualty insurance on the Inventory and the Equipment in an amount not less
than the full insurable value thereof, against loss or damage by theft, fire,
lightning and other hazards ordinarily included under uniform broad form
standard extended coverage policies, limited only as may be provided in the
standard broad form of extended coverage endorsement at the time in use in the
states in which the Collateral is located;

﻿

(ii)comprehensive general liability insurance against claims for bodily injury,
death or property damage occurring with or about such Collateral (such coverage
to include provisions waiving subrogation against the Secured Parties), with the
Administrative Agent and the Lenders as additional insureds thereunder, in
amounts as shall be reasonably satisfactory to Administrative Agent;

﻿

(iii)liability insurance with respect to the operation of its facilities under
the workers’ compensation laws of the states in which such Collateral is
located, in amounts as shall be reasonably satisfactory to Administrative Agent;
and

﻿

(iv)business interruption insurance in amounts as shall be reasonably
satisfactory to Administrative Agent.

﻿

(b)Each insurance policy obtained in satisfaction of the requirements of Section
10(a):

﻿

(i)may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by any Borrower;

﻿

(ii)shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the
Administrative Agent;

﻿

(iii)shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause and the
deductible amount, if any) as are generally considered standard provisions for
the type of insurance involved and are reasonably acceptable in all respects to
the Administrative Agent;

﻿

(iv)shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;

﻿

(v)without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the



14

--------------------------------------------------------------------------------

 

Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and Lenders as parties insured thereunder in respect of
any claim for payment.

﻿

(c)Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.

﻿

(d)Each Grantor hereby makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent),
for the benefit of the Secured Parties, as such Grantor’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item or payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect to such policies of insurance, which appointment is coupled with an
interest and is irrevocable; provided, however, that the powers pursuant to such
appointment shall be exercisable only upon the occurrence and during the
continuation of an Event of Default.

﻿

(e)In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Administrative Agent, including reasonable
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by such Grantor to the Administrative Agent, shall be
additional Secured Obligations secured by the Collateral, and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

﻿

(f)Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by Section
10(a), it shall in the event of any loss or casualty pay promptly to the
Administrative Agent, for the benefit of the Secured Parties, such amount as
would have been received as an Extraordinary Receipt by the Administrative
Agent, for the benefit of the Secured Parties, had such insurance been carried
to the extent required.

﻿

(g)Any Extraordinary Receipt received in connection with the insurance carried
pursuant to the provisions of Sections 10(a)(i),  10(a)(ii) and 10(a)(iii) shall
be applied in accordance with Section 2.05 of the Credit Agreement.

﻿

(h)In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the
Administrative Agent.  Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding.  Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.

﻿

(i)The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with



15

--------------------------------------------------------------------------------

 

respect to the Collateral or any other property on which a Lien is conferred
under any Collateral Document.

﻿

11.Rights and Remedies Upon Event of Default.  Upon and after an Event of
Default, the Administrative Agent shall have the following rights and remedies
on behalf of the Secured Parties in addition to any rights and remedies set
forth elsewhere in this Security Agreement or the other Loan Documents, all of
which may be exercised with or, if allowed by law, without notice to a Grantor:

﻿

(a)All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

﻿

(b)The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

﻿

(c)The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

﻿

(d)The right to (i) exercise all of a Grantor’s rights and remedies with respect
to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate; (x)
notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the



16

--------------------------------------------------------------------------------

 

Secured Parties and that Administrative Agent has a security interest therein
for the benefit of the Secured Parties (provided that the Administrative Agent
may at any time give such notice to an Account Debtor that is a department,
agency or authority of the United States government); each Grantor hereby agrees
that any such notice, in the Administrative Agent’s sole discretion, may (but
need not) be sent on such Grantor’s stationery, in which event such Grantor
shall co-sign such notice with the Administrative Agent if requested to do so by
the Administrative Agent; and (xi) do all acts and things and execute all
documents necessary, in Administrative Agent’s sole discretion, to collect the
Payment Collateral; and

﻿

(e)The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable.  The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit.  The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person.  The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral.  If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such
processing.  In addition, each Grantor agrees that in the event notice is
necessary under applicable law, written notice mailed to such Grantor in the
manner specified herein ten (10) days prior to the date of public sale of any of
the Collateral or prior to the date after which any private sale or other
disposition of the Collateral will be made shall constitute commercially
reasonable notice to such Grantor.  All notice is hereby waived with respect to
any of the Collateral which threatens to decline speedily in value or is of a
type customarily sold on a recognized market.  The Administrative Agent may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, free from any right of redemption which is hereby expressly waived
by such Grantor and, in lieu of actual payment of such purchase price, may set
off the amount of such price against the Secured Obligations. 

﻿

The net cash proceeds resulting from the collection, liquidation, sale or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement.  Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.





17

--------------------------------------------------------------------------------

 

﻿

12.Attorney-in-Fact.  Each Grantor hereby appoints the Administrative Agent as
the Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Security Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default.  Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

﻿

(a)to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

﻿

(b)to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

﻿

(c)to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations;

﻿

(d)to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

﻿

(e)to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

﻿

13.Reinstatement.  The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.

﻿

14.Certain Waivers by the Grantors.  Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties.  Each Grantor authorizes each
Secured Party and each other



18

--------------------------------------------------------------------------------

 

obligee of the Secured Obligations without notice (except notice required by
applicable law) or demand and without affecting its liability hereunder or under
the Loan Documents from time to time to: (i) take and hold security, other than
the Collateral herein described, for the payment of such Secured Obligations or
any part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (ii) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

﻿

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

﻿

15.Continued Powers.  Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

﻿

16.Other Rights.  The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law.  Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

﻿

17.Anti-Marshaling Provisions.  The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the Secured
Parties, the Administrative Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Security Agreement.  Each Grantor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any other Loan
Document.

﻿

18.Entire Agreement.  This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents.  The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof.  Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented,



19

--------------------------------------------------------------------------------

 

discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.

﻿

19.Third Party Reliance.  Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

﻿

20.Binding Agreement; Assignment.  This Security Agreement and each Security
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest
therein.  Without limiting the generality of the foregoing sentence of this
Section 20, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations).  All references herein to
the Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

﻿

21.Secured Cash Management Agreements and Secured Hedging Agreements.  No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Security Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Security
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

﻿

22.Severability.  The provisions of this Security Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

﻿





20

--------------------------------------------------------------------------------

 

23.Counterparts.  This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought.  Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.

﻿

24.Termination.  Subject to the provisions of Section 13, this Security
Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date.  Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.

﻿

25.Notices.  Any notice required or permitted hereunder shall be given (a) with
respect to the Borrowers, at the address for the giving of notice to the Company
then in effect under the Credit Agreement, (b) with respect to any Grantor, at
the address then in effect for the giving of notices to such Grantor under the
Guaranty to which it is a party, and (c) with respect to the Administrative
Agent or a Lender, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Schedule 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

﻿

26.Joinder.  Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder.  Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.

﻿

27.Rules of Interpretation.  The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Security Agreement and
each Security Joinder Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.

﻿

28.Governing Law; Waivers.

﻿

(a)THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE;
PROVIDED THAT (i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE
OF LAWS RULES OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC,



21

--------------------------------------------------------------------------------

 

REQUIRE THAT THE MANNER OF CREATION OF A SECURITY INTEREST IN SPECIFIC
COLLATERAL OR THE MANNER OR EFFECT OF PERFECTION OR NONPERFECTION OR THE RULES
GOVERNING PRIORITY OF SECURITY INTERESTS ARE TO BE GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION, THEN THE LAWS OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH
MATTERS, (ii) EACH CONTROL AGREEMENT (INCLUDING EACH QUALIFYING CONTROL
AGREEMENT) APPLICABLE TO ANY SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE
GOVERNED BY THE LAWS OF THE JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR
OTHERWISE BY THE LAWS OF THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR
DEPOSIT ACCOUNT TO WHICH SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE
INSTANCES IN WHICH THE LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED
GOVERN MATTERS PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL,
SUCH LAWS SHALL BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.

﻿

(b)EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
NEW YORK STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND
DELIVERY OF THIS SECURITY AGREEMENT OR A SECURITY JOINDER AGREEMENT, EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE
VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

﻿

(c)EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

﻿

(d)NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR ANY OF
SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER
COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE
DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.





22

--------------------------------------------------------------------------------

 

﻿

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

﻿

(f)EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

﻿

[Signature pages follow.]

 

23

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

﻿

GRANTORS:

﻿

﻿

TILE SHOP HOLDINGS, INC.

THE TILE SHOP, LLC

TILE SHOP LENDING, INC. 

THE TILE SHOP OF MICHIGAN, LLC

﻿

By: /s/ Kirk Geadelmann

Name:Kirk Geadelmann

Title:Chief Financial Officer

﻿

﻿





The Tile Shop, LLC

Security Agreement

Signature Page

--------------------------------------------------------------------------------

 



 ADMINISTRATIVE AGENT:

﻿

BANK OF AMERICA, N.A., as Administrative Agent

﻿

﻿

By: /s/ Kelly Weaver

Name: Kelly Weaver

Title:   Vice President



The Tile Shop, LLC

Security Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7(f)

﻿

Grantor Information

﻿

﻿

I.

II.

III.

IV.

V.

VI.

Name

Jurisdiction of

Formation/

Form of Equity/I.D. Number

Address of Chief

Executive Office

Collateral

Locations

 

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in V to

Grantor (e.g., lessor,

warehousemen)

The Tile Shop, LLC

Delaware limited liability company/

3603116

14000 Carlson Parkway

Plymouth, MN 55441

14000 Carlson Parkway

Plymouth, MN 55441

(MAIN OFFICE)

 

 

﻿

 

 

North 7704 Highway 63

Spring Valley, WI 54767 (Distribution and Manufacturing)

 

 

﻿

 

 

P.O. Box 78/8515 Brown Street

Ottawa Lake Distribution

(Distribution)

 

 

﻿

 

 

590 FRIENDLY ROAD

RIDGEWAY, VA 24148

(Distribution)

 

 

﻿

 

 

8451 LYNDALE AVE. S.

BLOOMINGTON, MN 55420

(RETAIL STORE)

E. Stankley Kroenke

Lessor

﻿

 

 

1555 E NEW CIRCLE RD SUITE 112

LEXINGTON, KY 40509

(RETAIL STORE)

1555 New Circle Road LLC

Lessor

﻿

 

 

1803 W. COUNTY RD C

ROSEVILLE, MN 55113

(RETAIL STORE)

HFR Properties, LLC

Lessor

﻿

 

 

4515 SHELBYVILLE ROAD

LOUISVILLE, KY 40207

(RETAIL STORE)

Louisville Timber & Wooden Products Company, Inc.

Lessor

﻿

 

 

1701 S. 108TH STREET

WEST ALLIS, WI 53214

(RETAIL STORE)

Forest Home Investors I, LLC

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

6400 NIEMAN ROAD

SHAWNEE, KS 66203

(RETAIL STORE)

RANIER SUNWEST 2012, LLC

Lessor

﻿

 

 

3628 SOUTH LINDBURGH BLVD.

SUNSET HILLS, MO 63127

(RETAIL STORE)

Sunset Hills Owner LLC

Lessor

﻿

 

 

5531 EAST 82ND STREET

INDIANAPOLIS, IN 46250

(RETAIL STORE)

INDY TILE SHOP L.L.C.

Lessor

﻿

 

 

15686 MANCHESTER RD.

ELLISVILLE, MO 63011

(RETAIL STORE)

HV REAL ESTATE CORPORATION.

Lessor

﻿

 

 

14000 CARLSON PARKWAY

PLYMOUTH, MN 55441

(RETAIL STORE)

FALCON 14000 CARLSON LLC

Lessor

﻿

 

 

37025 GRAND RIVER AVE.

FARMINGTON, MI 48335

(RETAIL STORE)

POTLURI GROUP, LLC

Lessor

﻿

 

 

11973 HWY. 42/LEBANON RD

SHARONVILLE, OH 45241

(RETAIL STORE)

KROGER CO. #14

Lessor

﻿

 

 

7900 NINETEEN MILE RD.

STERLING HEIGHTS, MI 48314

(RETAIL STORE)

MANCINI ENTERPRISES, LLC

Lessor

﻿

 

 

4023 SOUTH NOLAND RD

INDEPENDENCE, MO 64055

(RETAIL STORE)

WC INDEPENDENCE CENTER LLC.

Lessor

﻿

 

 

15142 FREDERICK RD

ROCKVILLE, MD 20850

(RETAIL STORE)

COMBINED PROPERTIES V PARTNERS LP

Lessor

﻿

 

 

1330 COUNTY RD 42W

BURNSVILLE, MN 55337

(RETAIL STORE)

CSM PARK PLACE LIMITED PARTNERSHIP LLLP

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

1267 RICKERT DR.

NAPERVILLE, IL 60540

(RETAIL STORE)

PROPERTY DYNAMICS, LLC.

Lessor

﻿

 

 

1000 MORSE RD.

THE TILE SHOP PLAZA

COLUMBUS, OH 43229

(RETAIL STORE)

GRAY GABLES REALTY, LLC

Lessor

﻿

 

 

2323 28TH STREET SE

GRAND RAPIDS, MI 49508

(RETAIL STORE)

GRAND RAPIDS 28 LLC

Lessor

﻿

 

 

3130 CARPENTER ROAD

YPSILANTI, MI 48197

(RETAIL STORE)

YPSILANTI PROPERTIES LLC

Lessor

﻿

 

 

16185 SOUTH HARLEM AVE

TINLEY, IL 60477

(RETAIL STORE)

CENTRO/IA TINLEY PARK PLAZA, LLC

Lessor

﻿

 

 

23150 BROADWAY AVE

OAKWOOD VILLAGE, OH 44146

(RETAIL STORE)

First Interstate Hawthorne Limited Partnership

Lessor

﻿

 

 

271 E ALEX BELL ROAD

CENTERVILLE, OH 45459

(RETAIL STORE)

Select-Cross Pointe Centre, LLC

Lessor

﻿

 

 

10151 HICKMAN ROAD

URBANDALE, IA 50322

(RETAIL STORE)

SIGNATURE REAL ESTATE SVCS INC

Lessor

﻿

 

 

400 JEFFERSON ROAD

HENRIETTA, NY 14623

(RETAIL STORE)

HENRIETTA JEFFERSON PLAZA

Lessor

﻿

 

 

2720 NORTH MALL DRIVE SUITE 164

VIRGINIA BEACH, VA 23452

(RETAIL STORE)

2720-2780 North Mall Drive Holdings LLC

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

9699 WEST BROAD STREET

GLEN ALLEN, VA 23060

(RETAIL STORE)

IVT WESTPARK GLEN ALLEN, LLC

Lessor

﻿

 

 

7607 NATIONS FORD ROAD

CHARLOTTE, NC 28217

(RETAIL STORE)

HONEY ENTERPRISES

Lessor

﻿

 

 

5883 SUEMANDY ROAD

ST. PETERS, MO 63376

(RETAIL STORE)

The Grewe Limited Partnership

Lessor

﻿

 

 

497 LAKE COOK ROAD

DEERFIELD, IL 60015

(RETAIL STORE)

LAKE COOK PLAZA LLC

Lessor

﻿

 

 

1475 QUEENS DRIVE

WOODBURY, MN 55125

(RETAIL STORE)

Woodbury Village Green Limited Partnership

Lessor

﻿

 

 

700 EAST ROOSEVELT ROAD

LOMBARD, IL 60148

(RETAIL STORE)

800 Roosevelt, L.L.C.

Lessor

﻿

 

 

7654 MALL ROAD

FLORENCE, KY 41042

(RETAIL STORE)

Village at the Male LLC

Lessor

﻿

 

 

11411 METCALF AVENUE

OVERLAND PARK, KS 66210

(RETAIL STORE)

FCA of Ohio, Inc.

Lessor

﻿

 

 

401 ROUTE 38 – #12A

MOORESTOWN, NJ 08057

(RETAIL STORE)

Shadrall Morestown, LP

Lessor

﻿

 

 

8551 GLENWOOD AVE. #105

RALEIGH, NC 27612

(RETAIL STORE)

BARKER REALTY INC.

Lessor

﻿

 

 

6715 SPRING MALL ROAD

SPRINGFIELD, VA 22150

(RETAIL STORE)

DDR Southeast Spring Mall, L.L.C.

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

965 SOUTH RAND ROAD

LAKE ZURICH, IL 60047

(RETAIL STORE)

Deerpath Commons Retail Center, LLC

Lessor

﻿

 

 

72 COUNTRYSIDE PLAZA

COUNTRYSIDE, IL 60525

(RETAIL STORE)

PLAZA AT COUNTRYSIDE, LLC

Lessor

﻿

 

 

46301 POTOMAC RUN PLAZA SUITE 130

STERLING, VA 20164

(RETAIL STORE)

KIMCO REALTY / POTOMAC RUN, LLC

Lessor

﻿

 

 

1200 ROCKY RUN PARKWAY

WILMINGTON, DE 19803

(RETAIL STORE)

Brandywine Commons, LLC

Lessor

﻿

 

 

545 COOL SPRINGS BLVD SUITE 117

FRANKLIN, TN 37067

(RETAIL STORE)

Thoroughbred Village, LLC and Lightman Cool Springs, LLC

Lessor

﻿

 

 

2328 EAST SPRINGS DRIVE

MADISON, WI 53704

(RETAIL STORE)

Capitol East Towne, LLC

Lessor

﻿

 

 

162 ERNEST BARRETT PKWY

MARIETTA, GA 30062

(RETAIL STORE)

Local Sandy GA LLC

Lessor

﻿

 

 

12951 WEST CENTER ROAD

OMAHA, NE 68144

(RETAIL STORE)

Montclair Investment II Co.

Lessor

﻿

 

 

6925 OAKLAND MILLS ROAD SUITE 1-N

COLUMBIA, MD 21045

(RETAIL STORE)

Snowden First LLC

Lessor

﻿

 

 

655 MERRICK AVENUE

WESTBURY, NY 11590

(RETAIL STORE)

655 Merrick LLC

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

PROMENADE AT MANASSAS 7344 STREAM WALK LANE

MANASSAS, VA 20109

(RETAIL STORE)

AMCB MANASSAS PROMENADE LLC

Lessor

﻿

 

 

NORTH OLMSTED TOWNE CENTER

24800 BROOKPARK ROAD

NORTH OLMSTED, OH 44070

(RETAIL STORE)

GGF1 North Olmsted 2016 LLC

Lessor

﻿

 

 

1201 HAMMOND DRIVE NE, SUITE B

DUNWOODY, GA 30346

(RETAIL STORE)

Juniper Premiter Associates, LLC

Lessor

﻿

 

 

6511 STEUBENVILLE PIKE SUITE #200

ROBINSON, PA 15277

(RETAIL STORE)

Giant Eagle, Inc.

Lessor

﻿

 

 

CONSENTINO COMMERCE CENTER

1 GARET PLACE

COMMACK, NY 11725

(RETAIL STORE)

PJ Venture HD, LLC

Lessor

﻿

 

 

GREENWOOD POINT

8014 SOUTH US HWY 31

GREENWOOD, IN 46227

(RETAIL STORE)

THE BROADBENT CO., INC.

Lessor

﻿

 

 

156 ROUTE 17 NORTH

ROCHELLE PARK, NJ 07662

(RETAIL STORE)

Argonaut Holdings, Inc.

Lessor

﻿

 

 

KING OF PRUSSIA TOWNE CENTER

201 ALLENDALE ROAD, SUITE 180

KING OF PRUSSIA, PA 19406

King Star Enterprises, L.P.

Lessor

﻿

 

 

8220 KINGSTON PIKE

KNOXVILLE, TN 37919

(RETAIL STORE)

Rooms to Go Tennessee Corp.

Lessor

﻿

 

 

3896 UNION ROAD SUITE 300

CHEEKTOWAGA, NY 14225

(RETAIL STORE)

Dick Road-Blend-All Hotel Development

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

423 CENTRAL PARK AVENUE

SCARSDALE, NY 10583

(RETAIL STORE)

National Retail Properties, Inc.

Lessor

﻿

 

 

MARKETPLACE OF BROWN DEER

9130 GREEN BAY ROAD

BROWN DEER, WI 53209

(RETAIL STORE)

DDR MDT Brown Deer Market LLC

Lessor

﻿

 

 

2301 YORK ROAD

TIMONIUM, MD 21093

(RETAIL STORE)

2301 YORK ROAD LLC

Lessor

﻿

 

 

620 ROUTE 10 W

LIVINGSTON, NJ 07039

(RETAIL STORE)

Livingston-10 Investors, LLC

Lessor

﻿

 

 

9357 PHILIPS HIGHWAY

JACKSONVILLE, FL 32256

(RETAIL STORE)

PHILIPS AVENUES LLC

Lessor

﻿

 

 

2063 SOUTH TELEGRAPH ROAD

BLOOMFIELD HILLS, MI 48302

(RETAIL STORE)

Bloomfield Park Center LLC

Lessor

﻿

 

 

1244 CORPORATE DRIVE

HOLLAND, OH 43528

(RETAIL STORE)

Meisel Investments, Inc.

Lessor

﻿

 

 

EDISON WOOD SHOPPING CENTER

1140 US HWY ROUTE 1

EDISON, NJ 08837

(RETAIL STORE)

Edison Woods Commercial Associates

Lessor

﻿

 

 

70 STOCKWELL DR

AVON, MA 02322

(RETAIL STORE)

AVON WEST ASSOCIATES II L.P.

Lessor

﻿

 

 

1290 WORCESTER ST.

NATICK, MA 01760

(RETAIL STORE)

HC ATLANTIC DEVELOPMENT LP

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

8520 LEESBURG PIKE

VIENNA, VA 22182

(RETAIL STORE)

Tysons MK II, LLC

Lessor

﻿

 

 

2270 E LINCOLN HWY

LANGHORNE, PA 19047

(RETAIL STORE)

BOXVALE ASSOCIATES

Lessor

﻿

 

 

1400 BALD HILL RD

WARWICK, RI 028886

(RETAIL STORE)

1400 Bald Hill LLC

Lessor

﻿

 

 

78 MOUNTAIN RD

GLEN BURNIE, MD 21060

(RETAIL STORE)

SAUL HOLDINGS LIMITED PARTNERSHIP

Lessor

﻿

 

 

509 HAYWOOD RD

GREENVILLE, SC 29607

M&T ENTERPRISES INC

Lessor

﻿

 

 

3402 CENTRAL EXPRESSWAY

PLANO, TX 75074

(RETAIL STORE)

Plano Fairview Farms Venture, LLC

Lessor

﻿

 

 

5404 TOUHY AVE

SKOKIE, IL 60077

(RETAIL STORE)

LINDER TOUHY LLC

Lessor

﻿

 

 

2310 LBJ FREEWAY

DALLAS, TX 75234

(RETAIL STORE)

PROLOGIS

Lessor

﻿

 

 

8525 E ARAPAHOE RD

GREENWOOD VILLAGE, CO 80112

(RETAIL STORE)

CLPF-KSA Grocery Portfolio Greenwood

Lessor

﻿

 

 

5066 S WADSWORTH

LAKEWOOD, CO 80123

(RETAIL STORE)

OLP MILLER LAKEWOOD JV LLC

Lessor

﻿

 

 

18 FEDERAL RD

BROOKFIELD, CT 06804

(RETAIL STORE)

LANDMARK HEIGHTS LLC

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

360 CONNECTICUT AVE

NORWALK, CT 06854

(RETAIL STORE)

360 CONNECTICUT AVENUE ASSOCIATES, LLC

Lessor

﻿

 

 

831 SUNRISE HWY

LYNBROOK, NY 11563

(RETAIL STORE)

831 SUNRISE LLC

Lessor

﻿

 

 

2844 NW 63RD ST

OKLAHOMA CITY, OK 73116

(RETAIL STORE)

SAUL HOLDINGS LIMITED PARTNERSHIP

Lessor

﻿

 

 

9915 E 71ST 

TULSA, OK 74133

(RETAIL STORE)

BVCV UNION PLAZA, LLC

Lessor

﻿

 

 

5219 DEZAVALA RD, SUITE 300

SAN ANTONIO, TX 78249

(RETAIL STORE)

RMC DeZavala, LP

Lessor

﻿

 

 

9503 REASEARCH BLVD, STE 200

AUSTIN, TX 78759

(RETAIL STORE)

GATEWAY SQUARE, LLC

Lessor

﻿

 

 

1200 ROUTE 22

NORTH PLAINFIELD, NJ 07060

(RETAIL STORE)

NORTH PLAINFIELD UE LLC

Lessor

﻿

 

 

5303 W US 290 SERVICE RD

AUSTIN, TX 78749

(RETAIL STORE)

ANDERSON JOINT VENTURE

Lessor

﻿

 

 

2921 E STATE HWY 114

SOUTHLAKE, TX 76092

(RETAIL STORE)

RPAI SOUTHLAKE LIMITED PARTNERSHIP

Lessor

﻿

 

 

476 BOSTON RD

SHREWSBURY, MA 01545

(RETAIL STORE)

BW-WARRENVILLE LLC

Lessor

﻿

 

 

7760 PRIEST RD,

TEMPE, AZ 85284

(RETAIL STORE)

The Niki Group, LLC - ELL1 ACCT

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

1460 NORTH HALSTED ST

CHICAGO, IL 60642

(RETAIL STORE)

BAEV-LaSalle Blackhawk LLC

Lessor

﻿

 

 

5000 PAN AMERICAN FRWY

ALBUQUERQUE, NM 87109

(RETAIL STORE)

MCLEOD BUSINESS PROPERTIES, LLC

Lessor

﻿

 

 

40150 FORD RD

CANTON, MI 48187

(RETAIL STORE)

ROBERTS INVESTMENTS - CANTON LLC

Lessor

﻿

 

 

14000 HAYDEN RD, SUITE 105

SCOTTSDALE, AZ 85257

(RETAIL STORE)

14000 N Hayden Rd with ISTAR -Scottsdale

Lessor

﻿

 

 

418 W COLISEUM BLVD

FORT WAYNE, IN 46805

(RETAIL STORE)

HYDRASERVE PROPERTIES INC

Lessor

﻿

 

 

275 HARBISON BLVD, STE C2

COLUMBIA, SC 29212

(RETAIL STORE)

TPP Harbison, LLC

Lessor

﻿

 

 

7307 MENTOR AVE

MENTOR, OH 44060

(RETAIL STORE)

SRC PROPERTY MANAGEMENT TRUST ACCOUNT

Lessor

﻿

 

 

9230 SHERIDAN BLVD

WESTMINSTER, CO 80031

(RETAIL STORE)

BRIXMOR GA WESTMINSTER LLC

Lessor

﻿

 

 

976 BETHLEHEM PIKE

MONTGOMERYVILLE TOWNSHIP, PA 18936

(RETAIL STORE)

MVP Management LLC

Lessor

﻿

 

 

145 WOLF RD

COLONIE, NY 12205

(RETAIL STORE)

WOLF ROAD PARK II, LLC

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

10660 PERRY HWY

WEXFORD, PA 15090

(RETAIL STORE)

CH REALTY III / WEXFORD,L.P.

Lessor

﻿

 

 

475 W BRANDON BLVD (SR 60)

BRANDON, FL 33511

(RETAIL STORE)

Clayton Land LLC

Lessor

﻿

 

 

5901 H NORTHWOODS

CHARLOTTE, NC 28269

(RETAIL STORE)

TLF LOGISTICS II NORTHWOODS BUSINESS PAR

Lessor

﻿

 

 

1431 S RANDALL RD

GENEVA, IL 60134

(RETAIL STORE)

WHITE BREAD, LLC

Lessor

﻿

 

 

1245 N GERMANTOWN PKWY

CORDOVA, TN 38016

(RETAIL STORE)

Germantown Square Retail Center, LLC

Lessor

﻿

 

 

3189 BUFORD DR

BUFORD, GA 30519

(RETAIL STORE)

NATIONAL RETAIL PROPERTIES, INC.

Lessor

﻿

 

 

105 N RODNEY PARHAM RD

LITTLE ROAD, AR 72205

(RETAIL STORE)

Leek Farms LLC Mid-Towne Center

Lessor

﻿

 

 

2905 N DALE MABRY

TAMPA, FL 33607

(RETAIL STORE)

FIVE RE TAMPA BAY CENTER, LLC

Lessor

﻿

 

 

9920 E INDEPENDENCE BLVD

MATTHEWS, NC 28105

(RETAIL STORE)

The Crossing Center -Matthews, NC

Lessor

﻿

 

 

595 E ALTAMONTE DR SPRINGS

ORLANDO, FL 32701

(RETAIL STORE)

SAUL HOLDINGS LIMITED PARTNERSHIP

Lessor

﻿

 

 

6316 AIRPORT FRWY,STE A

HALTOM CITY, TX 76117

(RETAIL STORE)

Barnard Partners XLIV, Ltd.

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

6240 MORNINGSTAR DR

THE COLONY, TX 75057

(RETAIL STORE)

Cascades Phase II, LLC

Lessor

﻿

 

 

3095 DISNEY ST

CINCINNATI, OH 45209

(RETAIL STORE)

USS REALTY, LLC

Lessor

﻿

 

 

1901 DEPTFORD CENTER RD

DEPTFORD, NJ 08097

(RETAIL STORE)

Levites Realty Management LLC

Lessor

﻿

 

 

11235 SAN PEDRO

SAN ANTONIO, TX 78216

(RETAIL STORE)

Bitter Family Investments, LP

Lessor

﻿

 

 

300 E ROUTE 59

NANUET, NY 10954

(RETAIL STORE)

TARA 59 HOLDING CORP.

Lessor

﻿

 

 

8032 WEDGEWOOD LANE

MAPLE GROVE, MN 55369

(RETAIL STORE)

DDRA Maple Grove Crossing LLC

Lessor

﻿

 

 

1201 OAK LAWN AVE STE 100

DALLAS, TX 75207

(RETAIL STORE)

1201 Oak Lawn Dunhill LLC

Lessor

﻿

 

 

535 HIGGINS RD

HOFFMAN ESTATES, IL 60195

(RETAIL STORE)

Hampton Mercury Investment Company LP

Lessor

﻿

 

 

1720 S RANDAL RD, UNIT 2

ALGONQUIN, IL 60102

(RETAIL STORE)

Matthew Mason as Receiver of Algonquin

Lessor

﻿

 

 

8730 MANCHESTER RD

BRENTWOOD, MO 63144

(RETAIL STORE)

The Fountains at 270, LLC

Lessor

﻿

 

 

4530 WISCONSIN AVE NW

WASHINGTON, DC 20015

(RETAIL STORE)

4530 Wisconsin Avenue Associates LP

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

3333 PILOT KNOB RD

EAGAN, MN 55122

(RETAIL STORE)

SVF CPC EAGAN LLC

Lessor

﻿

 

 

1092 INDIANAPOLIS BLVD

SCHEREVILLE, IN 46375

(RETAIL STORE)

NATIONAL SHOPPING PLAZAS, INC

Lessor

﻿

 

 

5650 OVERTON RIDGE BLVD

FORT WORTH, TX 76132

(RETAIL STORE)

City View Towne Crossing Shopping Center

Lessor

﻿

 

 

1710 HWY 35

OAKHURST, NJ 07755

(RETAIL STORE)

SELMA, LLC

Lessor

﻿

 

 

5 BEL AIR S PARKWAY #605

BEL AIR, MD 21015

(RETAIL STORE)

CH Realty VI/R Bel Air Festival, LLC

Lessor

﻿

 

 

3051 E INDIAN SCHOOL RD

PHOENIX, AZ 85016

(RETAIL STORE)

32nd Indian School Investors, LLC

Lessor

﻿

 

 

14175 E 42ND AVE, STE 1

DENVER, CO 80239

(RETAIL STORE)

BEDROSIAN DENVER, LLC

Lessor

﻿

 

 

2625 PIEDMONT RD, STE 8

ATLANTA, GA 30324

(RETAIL STORE)

IA Atlanta Buckhead, LLC

Lessor

﻿

 

 

6622 CHARLOTTE PIKE, STE 104

NASHVILLE, TN 37209

Nashville West, LLC

Lessor

﻿

 

 

1261 BAY AREA BLVD

WEBSTER, TX 77598

(RETAIL STORE)

Baybrook Square Center REIT, LLC

Lessor

﻿

 

 

13537 UNIVERSITY BLVD

SUGARLAND, TX 77479

(RETAIL STORE)

VISTA SUGARLAND COMMONS, LTD

Lessor



 

--------------------------------------------------------------------------------

 

﻿

 

 

8154 W BELL RD, SUITE 4

GLENDALE, AZ 85308

(RETAIL STORE)

Arrowhead Center 01, LLC

Lessor

﻿

 

 

4323 RICHMOND AVE

HOUSTON, TX 77027

(RETAIL STORE)

HF Properties, Ltd

Lessor

﻿

 

 

4640 MILLENIA PLAZAY WAY

ORLANDO, FL 32839

(RETAIL STORE)

PL MILLENIA PLAZA II LLC

Lessor

﻿

 

 

7690 W FM 1960, STE A

WILLOWBROOK, TX 77070

(RETAIL STORE)

The Commons At Willowbrook, Inc

Lessor

﻿

 

 

27582 INTERSTATE 45 N

OAK RIDGE NORTH, TX 77385

(RETAIL STORE)

CH Realty VI/R Houston Wood Ridge, LP

Lessor

﻿

 

 

871 E BIG BEAVER RD

TROY, MI 48083

(RETAIL STORE)

Troy Commons LLC

Lessor

﻿

 

 

1465 NEW BRITAIN AVE

WEST HARTFORD, CT 06110

(RETAIL STORE)

FW CT-Corbins Corner Shopping Center LLC

Lessor

﻿

 

 

2800 S IH-35

ROUND ROCK, TX 78681

(RETAIL STORE)

Austowers, LLC

Lessor

﻿

 

 

460 HELLER PARK COURT

DAYTON, NJ 08810

(DISTRIBUTION)

HELLER INDUSTRIAL PARK, INC

Lessor

﻿

 

 

61 EXECUTIVE AVE

EDISON, NJ 08817

(DISTRIBUTION)

HELLER INDUSTRIAL PARK, INC

Lessor

﻿

 

 

530 ROUNDHOUSE RD

EDEN NC 27288

Charissa L. Evans

Lessor



 

--------------------------------------------------------------------------------

 

Tile Shop Holdings, Inc.

Delaware corporation /5173366

14000 Carlson Parkway

Plymouth, MN 55441

 

 

 

Tile Shop Lending, Inc.

Delaware corporation /5335113

14000 Carlson Parkway

Plymouth, MN 55441

 

 

 

The Tile Shop of Michigan, LLC

Michigan limited liability company/ B0965F

14000 Carlson Parkway

Plymouth, MN 55441

8515 Brown Street

Ottawa Lake, MI 49267

(DISTRIBUTION CENTER)

 

 

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 9(e)

﻿

Investment Property

﻿

﻿

Securities Accounts

 

Other Investment Property

Grantor

Name and Address of Securities Intermediary

Account

Number

Name and Type

of Issuer

Quantity of Shares

or Other Interest

Certificate

Number(s)

N/A

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 9(f)

﻿

Deposit Accounts

﻿

﻿

Name and Address ofCertificate of Deposit No.

GrantorDepository InstitutionAccount No.(If applicable)

﻿

The Tile Shop, LLC Bank of America[Omitted]N/A

PO Box 15284

Wilmington, DE 19850





Fifth Third Bank[Omitted]N/A

4491 Interpark

Auburn Hills MI 48326

Mail Drop J51304



USBank[Omitted]N/A

PO Box 1800

St. Paul, MN 55101

﻿

﻿

Wells Fargo[Omitted]N/A

PO Box 63020

San Francisco, CA 94163



Tile Shop Lending, Inc.    Bank of America[Omitted]N/A

   PO Box 15284

   Wilmington, DE 19850



﻿

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

﻿

Form of Security Joinder Agreement

﻿

﻿

SECURITY JOINDER AGREEMENT

﻿

THIS SECURITY JOINDER AGREEMENT, dated as of _____________, 20__ (this “Security
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Grantor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Security Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Security Agreement).

﻿

RECITALS:

﻿

A.Tile Shop Holdings, Inc., a Delaware corporation (“Holdings”), The Tile Shop,
LLC, a Delaware limited liability company (the “Company”), certain Subsidiaries
of the Company and the Administrative Agent are party to a Security Agreement
dated as of September 18, 2018 (as in effect on the date hereof, the “Security
Agreement”).

﻿

B.The Joining Grantor is a Subsidiary of Holdings or the Company and is required
by the terms of the Credit Agreement to become a Guarantor and be joined as a
party to the Security Agreement as a Grantor.

﻿

C.The Joining Grantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:

1.Joinder.  The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.

﻿

2.Affirmations.  The Joining Grantor hereby acknowledges and reaffirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.

﻿

3.Supplemental Schedules.  Attached to this Security Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement.  The Joining
Grantor represents and warrants that the information



 

--------------------------------------------------------------------------------

 

contained on each of the Supplemental Schedules with respect to such Joining
Grantor and its properties and affairs is true, complete and accurate as of the
date hereof.

﻿

4.Severability.  The provisions of this Security Joinder Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

﻿

5.Counterparts.  This Security Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor.  Without limiting the foregoing provisions of this Section
5, the provisions of Section 10.10 of the Credit Agreement shall be applicable
to this Security Joinder Agreement.

﻿

6.Delivery.  The Joining Grantor hereby irrevocably waives notice of acceptance
of this Security Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Secured Cash Management Agreements and Secured Hedge Agreements made
and maintained, in reliance on this Security Joinder Agreement and the Grantor’s
joinder as a party to the Security Agreement as herein provided. 

﻿

7.Governing Law; Venue; Waiver of Jury Trial.  The provisions of Section 28 of
the Security Agreement are hereby incorporated by reference as if fully set
forth herein.

﻿

﻿

[Signature page follows.]







 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

﻿

JOINING GRANTOR:

﻿

__________________________________________

﻿

﻿

By: _______________________________________

Name:____________________________________

Title:____________________________________

﻿

﻿



﻿



 

 

--------------------------------------------------------------------------------

 

 

 

SUPPLEMENTAL

SCHEDULE 7(f)

﻿

Grantor Information

﻿

﻿

I.

II.

III.

IV.

V.

VI.

Name

Jurisdiction of

Formation/

Form of Equity/I.D. Number

Address of Chief

Executive Office

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in V to

Grantor (e.g., lessor,

warehousemen)

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

SUPPLEMENTAL

SCHEDULE 9(e)

﻿

Investment Property

﻿

﻿

Securities Accounts

 

Other Investment Property

Grantor

Name and Address of Securities Intermediary

Account

Number

Name and Type

of Issuer

Quantity of Shares

or Other Interest

Certificate

Number(s)

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

SUPPLEMENTAL

SCHEDULE 9(f)

﻿

Deposit Accounts

﻿

﻿

Name and Address ofCertificate of Deposit No.

GrantorDepository InstitutionAccount No.(If applicable)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date:  __________, 20__

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------